Citation Nr: 1336493	
Decision Date: 11/08/13    Archive Date: 12/03/13

DOCKET NO.  11-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right hip osteoarthritis as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2013, a Board personal hearing was held before the undersigned at the RO.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Right hip osteoarthritis is proximately due to the service-connected left knee degenerative joint disease.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right hip osteoarthritis are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

This decision constitutes a full grant of the benefits sought on appeal on the issue of service connection for a left right hip disability and no further discussion regarding VCAA notice or assistance duties is required with regard to these issues.  The Board also finds that, because this decision constitutes a full grant of the benefits sought on appeal, any discussion regarding Bryant v. Shinseki, 23 Vet. App. 488 (2010) is not required with regard to this issue.

Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448.  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  However, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

The Veteran filed his claim in March 2009, prior to the effective date of the amended provision.  Consequently, the Board will apply the revised version of 38 C.F.R. § 3.310.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  




Analysis

The Veteran contends that service connection is warranted for right hip osteoarthritis as secondary to the service-connected left knee disability.  He asserts that he incurred a right hip disability due to the limping and abnormal gait caused by the service-connected left knee degenerative joint disease.  It is noted that service connection has been established for degenerative joint disease of the left knee, currently rated 30 percent disabling.  A December 2009 rating decision assigned a 100 percent rating to the service-connected left knee disability for a left total knee arthroplasty from November 10, 2009, and a 30 percent rating was assigned form January 1, 2011.  The VA treatment records show that the Veteran underwent a total knee replacement on the left in November 2009.  

The Board finds that the evidence is in equipoise on the question of whether the right hip osteoarthritis is proximately due to or the result of the service-connected left knee degenerative joint disease.  There is competent and credible evidence which weighs for and against the claim for service connection on a secondary basis.  

There is competent evidence of a current right hip disability.  An April 2007 private x-ray examination report from the F. Joint and Spine Institute indicates that the Veteran had advanced osteoarthritis of the right hip.  

There is competent and credible evidence that the service-connected left knee degenerative joint disease caused severe pain, affected the Veteran's ability to walk, and caused a limping gait.  An April 2007 private x-ray examination report from the F. Joint and Spine Institute indicates that the Veteran had severely advanced osteoarthrosis involving the patellofemoral and medial compartment of the left knee with the medial compartment being "bone on bone."  The Veteran reported that his biggest complaint was the right hip and it was becoming more disabling in nature.  A February 2009 private treatment record from the F. Joint and Spine Institute indicates that the Veteran had left knee pain secondary to severely advanced posttraumatic and degenerative arthrosis.  A July 2009 VA examination report indicates that the Veteran reported having constant pain in his left knee which he described as 6 out of 10 (10 is most severe).  The Veteran reported that the pain would increase to 9 out of 10 and during flare-ups, it was 10 out of 10.  The frequency of the flare-ups was 1 to 2 times a week.  The Veteran reported that he had increased limitation of joint motion with the flare ups of pain and he avoided walking.  Physical examination revealed limited flexion of the left knee; there was flexion to 105 degrees with pain.  The Veteran reported having pain with motion.  It was noted that he had a limping gait due to the left knee and right hip.  He used a cane.  X-ray examination of the left knee revealed severe degenerative arthritis changes.   

There is competent and credible evidence that the service-connected left knee disability has caused the right hip osteoarthritis.  In a February 2010 statement, Dr. A.R.M. from H. Orthopedics opined that the Veteran's severe degenerative joint disease of the right hip was more likely than not secondary to the service-connected left knee disability.  Dr. A.R.M. stated that the Veteran had undergone a total knee replacement on the left because of severe degenerative joint disease in the left knee.  In another statement, Dr. A.R.M. stated that the after reviewing the Veteran's medical history, it was his opinion that it was at least as likely as not that the Veteran's right hip condition was related to or secondary to the left knee service-connected condition.  Dr. A.R.M. stated that it was his impression that the Veteran has severe degenerative joint disease of the right hip due to aggravation from overcompensation due to the left knee.  At the hearing before the Board in August 2013, the Veteran testified that he limped due to the left knee disability for the past 8 years and he had problems with his right hip for 8 years.   

The Veteran also submitted treatise evidence on support of his claim.  The Veteran submitted a Discussion Paper prepared for Workplace Safety and Insurance Appeals Tribunal in support of his claim.  The paper, dated in August 2005, is entitled Symptoms in the Opposite or Uninjured Leg and was prepared by an Orthopedic Surgeon.  The paper indicates that "the evidence available indicates that an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity except when damage to the leg results in a major displacement of the centre of gravity of the body while walking, significant shortening of the injured limb and abnormal gait pattern has been present for an extended period of time."  In the summary and conclusion position of the discussion paper, it was noted that "in order for this type of gait to have impact on the opposite or uninjured leg, it is likely that the abnormal gait or limp would need to be present over an extended period of time-years."  

There is medical evidence which weighs against the claim for service connection for a right hip disability as secondary to the left knee disability.  The Veteran was afforded a VA examination in July 2009 in order to obtain medical evidence as to the nature and etiology of the claimed right hip disability.  The examiner was asked to render an opinion as to whether it was at least as likely as not that the service-connected right hip disability was secondary to the left knee disability.  The examiner reviewed the claims file and the Veteran's medical history and he examined the Veteran.  The examiner stated that he could not offer an opinion as to whether the left knee disability caused the right hip disability because such knowledge is not available in the medical literature and any opinion would be speculation.  The examiner stated that he was unable to make a casual relationship because there was no medical evidence in the literature and no consensus expert opinion in this matter.  

The Board finds that the evidence is in equipoise on the question of whether the right hip osteoarthritis is proximately due to or the result of the service-connected left knee degenerative joint disease.  There is competent and credible evidence which weighs for and against the claim for service connection on a secondary basis.  

The Board finds that the private medical opinions by Dr. A.R.M. and the treatise articles and papers are competent and credible evidence that the right hip osteoarthritis is proximately due to the service-connected left knee degenerative joint disease and is the result of overcompensation and functional impairment due to the service-connected left knee degenerative joint disease. 

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the right hip osteoarthritis is proximately due to the service-connected left knee degenerative joint disease.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right hip osteoarthritis as secondary to the service-connected left knee degenerative joint disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right hip osteoarthritis is granted. 




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


